Citation Nr: 1033383	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for joint pain. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

For the reasons indicated below, the appeal is again remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for joint pain and 
hypertension.  The Veteran attributes both of these conditions to 
his service in the country of Kuwait during Operation Desert 
Storm.

A.  Additional Development of Military Service Record

Review of the record shows that the Veteran's complete service 
treatment and service personnel records are not associated with 
the claims file.  Pursuant to the Board's March 2009 remand, the 
RO sent a May 2009 letter to the Veteran requesting that he 
provide an outline detailing his entire military service 
(including branches of service, periods of active duty, active 
duty for training, and inactive duty for training).  No response 
to this request was received.

While the RO requested the Veteran's service treatment and 
service personnel records from the National Personnel Record 
Center in June 2009, the Board finds that a request to locate 
these records should also be made by the RO to the Navy Personnel 
Command (PERS-312E) and the Department of Veterans Affairs 
Records Management Center.  The evidence of record indicating 
that the Veteran served in the Navy Reserves as recently as 2002.  



B.  Additional Treatment Records Available

A June 1992 treatment letter indicated that the Veteran was being 
treated for a fractured finger by private physician, J.F., M.D.  
The RO, with the assistance of the Veteran, should attempt to 
obtain these treatment records.

C.  Stegall Concerns

Pursuant to the Board's March 2009 remand, the RO was to schedule 
the Veteran for the appropriate VA examination to determine the 
existence and etiology of any hypertension and joint pain found.  
Although a VA examination was held in October 2009, the VA 
examiner failed to provide any meaningful rationale for the 
opinions provided therein - which was the basis for the Board's 
March 2009 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (if VA provides the Veteran with an examination in a 
service connection claim, the examination must be adequate); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the 
October 2009 VA examination report concluded with an impression 
of avulsion fracture to the third proximal interphalangeal 
(joint), with continued pain and limited range of motion; 
hypertension; and left rib injury resolved, no symptoms at this 
time.  The VA examiner then opined that these conditions are "at 
least as likely as not continuation of condition treated in the 
service."  

Currently, the Veteran is shown to have been on active duty from 
November 1990 to May 1991.  No diagnosis of hypertension is shown 
during this time frame, or within the year immediately 
thereafter.  Moreover, the first record of treatment for the 
Veteran's fractured finger is in June 1992.  For these reasons, 
the Board concludes that the VA examiner that conducted the 
October 2009 remand should be asked to provide a complete 
rationale for the opinions provided.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (holding that a remand by the Board confers 
on the Veteran, as a matter of law, a right to compliance with 
the remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand).  

Accordingly, the case is remanded for the following action:


1.  The RO must contact the Veteran to 
request that he complete a VA Form 21-4142 
to obtain his medical treatment records 
from J.F., M.D., who treated the Veteran 
for a fractured finger in June 1992.  The 
RO must then obtain copies of these medical 
treatment records.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The RO must contact the Navy Personnel 
Command (PERS-312E), the Department of 
Veterans Affairs Records Management Center, 
as well as any other indicated source, in 
an attempt to locate the Veteran's complete 
service treatment records and service 
personnel records.  The claims folder must 
document the efforts made to obtain these 
records along with any negative responses.  
If additional service treatment records 
cannot be obtained, a letter must be sent 
to the Veteran informing him of the steps 
taken to obtain the records, listing 
alternative sources, and requesting him to 
furnish any such records in his possession 
or to identify the possible location of 
such records.  The RO must notify the 
Veteran that it is his responsibility to 
cooperate in the development of the claim.  
Failure to cooperate in the development of 
the claim without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  

3.  Thereafter, the RO must obtain a 
supplemental VA medical opinion addressing 
the issues of whether the Veteran's current 
hypertension and joint pain (diagnosed as 
avulsion fracture to the third proximal 
interphalangeal joint and left rib injury, 
resolved) is related to the Veteran's 
period of military service, including his 
service in the Kuwait during the Persian 
Gulf War.  If possible, this opinion must 
be provided by the VA physician who 
considered this matter in October 2009.  
The claims file must be made available to 
and reviewed by the VA physician in 
conjunction with the requested opinion.  A 
complete rationale for all opinions 
given must be provided.  If the physician 
cannot provide the requested opinions 
without resorting to speculation, it must 
be so stated, and the physician must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

